ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pechacek on 10/21/2021.

Claims 1-4, 6-10, 12, 14 and 17-20 have been amended to:

1.	(Currently Amended) An internal combustion engine 
	at least one cylinder block, , and 
	a first cooling channel defined in the at least one cylinder block;
at least one second cooling channel defined in the at least one cylinder head; and
	a first side and an opposite second side of a longitudinal center plane which is spanned by at least two cylinder axes of the at least two cylinders 
	wherein the at least one second cooling channel connects the first side and the second side and has at least one first opening on the first side and at least one second at least one cylinder head;
	wherein the at least one cylinder head is arranged perpendicular to the longitudinal center plane, and the at least one second cooling channel is formed into the cylinder head as a closed cross-section between the at least one first opening and the at least one second opening;
	wherein at least at least one second cooling channel extends diagonally with respect to the longitudinal center plane; and
	wherein at least one second cooling channel includes at least a first partial channel and at least a second partial channel, such that diagonally in an ascending manner on the first side starting from the at least one first opening in a region of a fire deck of the at least one cylinder head, and the second partial channel extends diagonally in an ascending manner on the second side starting from the at least one second opening in the region of the fire deck of the at least one cylinder head.

2.	(Currently Amended) The internal combustion engine of claim 1, wherein the first cooling channel extends diagonally with respect to the longitudinal center plane 

3.	(Currently Amended) The internal combustion engine of claim 1, wherein at least one second cooling channel and a cylinder head sealing plane, at least in a region of the longitudinal center plane and in a direction of a cylinder axis, corresponds to at least one wall thickness of the fire deck of the at least one cylinder head in a region of a combustion chamber.

4.	(Currently Amended) The internal combustion engine of claim 3, wherein at least one second cooling channel ascends at least in sections from the region of the fire deck of the at least one cylinder head.

6.	(Currently Amended) The internal combustion engine of claim 1, wherein 

7.	(Currently Amended) The internal combustion engine of claim 1, wherein at least one first opening to a first partial cooling space of the at least one cylinder head arranged substantially on the first side.

8.	(Currently Amended) The internal combustion engine of claim 1, wherein the at least one second cooling channel further includes a third partial channel that is provided between the first partial channel and the second partial channel.

9.	(Currently Amended) The internal combustion engine of claim 1, wherein at least one first opening is in fluid communication with 

10.	(Currently Amended) The internal combustion engine of claim 1, wherein the at least one second cooling channel is formed in the at least one cylinder head via , , or spark erosion.

12.	(Currently Amended) The internal combustion engine of claim 9, wherein the at least one second opening is in fluid communication with 

14.	(Currently Amended) The internal combustion engine of claim 6, wherein the intersection point of the partial channel axes is separated from a cylinder head sealing plane by a 

17.	(Currently Amended) The internal combustion engine of claim 4, wherein the at least one second cooling channel ascends from the cylinder head sealing plane in a direction of the longitudinal center plane.

18.	(Currently Amended) The internal combustion engine of claim 7, wherein configured and arranged at least one second opening to a second partial cooling space of the at least one cylinder head arranged substantially on the second side.

19.	(Currently Amended) An internal combustion engine 
	at least one cylinder block, at least one cylinder head, and 
	a first cooling channel defined in the at least one cylinder block,
	at least one second cooling channel defined in the at least one cylinder head,
	a first side and an opposite second side of a longitudinal center plane which is spanned by at least two cylinder axes of the at least two cylinders 
	a first partial cooling space arranged in the at least one cylinder head on the first side, and
	a second partial cooling space arranged in the at least one cylinder head on the second side;
	wherein the at least one second cooling channel connects the first side and the second side and has at least one first opening on the first side and at least one second opening on the second side, and the at least one second cooling channel is arranged in at least one web region between two adjacently disposed cylinders in a region of an engine transverse plane in the at least one cylinder head,[[.]]
wherein the at least one cylinder head is arranged perpendicular to the longitudinal center plane, and the at least one second cooling channel is formed into the cylinder head as a closed cross-section between the at least one first opening and the at least one second opening; and


wherein the first and second partial cooling spaces are in fluid communication with one another via at least one second cooling channel.

20.	(Currently Amended) The internal combustion engine of claim 1, wherein at least one second cooling channel extends diagonally between a partial cooling jacket of the at least one cylinder block and a partial cooling space of the at least one cylinder head.

Reasons for Allowance
	Claims 1-4, 6-10 and 12-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the internal combustion engine cylinder head cooling channel/space configuration(s) in combination with the other claim limitations.
The closest prior art of record teaches a variety of internal combustion engine cylinder head cooling channel configurations, however, none of said configurations include the at least one second cooling channel and/or the first and second partial cooling spaces of the at least one cylinder head as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747